DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4–12, and 14–18 is/are pending.
Claim(s) 3 and 13 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 2, 4–12, and 14–18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4–12, and 14–18 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ueki et al. (US 2014/0162109 A1, hereinafter Ueki).
Ueki discloses a combination (170) of a separator (176) and a thermoplastic polymer (172) for an electrochemical device (10, [0052]), interposed between a cathode (64)and an anode (84) to prevent a short circuit between both the cathode (64) and the anode (84, [0052]), wherein the separator (176) comprises through-holes (78A) having a diameter of 1–20 µm in a thickness direction (FIG. 4A, [0046]), ends of the through-holes (78A) that are located adjacent to the cathode (64) or the anode (84) are sealed by being coated with the thermoplastic polymer (172) having a melting point equal to or higher than 70°C and lower than 130°C, (FIG. 4A, [0041]) and the through-holes (78A) penetrate through an entire thickness of the separator (176, [0080]), the thermoplastic polymer (172) is the only constituent that seals the ends of the through-holes (78A, [0041]).
Ueki does not disclose, teach, or suggest the following distinguishing feature(s):
A combination of a separator and a thermoplastic, wherein the thermoplastic polymer is not a constitutional ingredient of the separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725